United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Haledon, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-2072
Issued: June 8, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 29, 2014 appellant, through counsel, filed a timely appeal from a
September 15, 2014 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP) denying her request for reconsideration without a merit review. As more than 180 days
elapsed from September 30, 2013 the date of the most recent OWCP merit decision to the filing
of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 6, 2012 appellant, then a 44-year-old letter carrier filed a traumatic injury
claim alleging that on December 5, 2012 she injured her back, right leg, and right knee. She
alleged that the extension of her delivery route and heavier volume of mail in her satchel caused
her injury. Appellant stated that she heard a pop and felt pain in her back which radiated down
to her leg and her right knee. She stopped work on December 5, 2012.
By letter dated December 10, 2012, the manager of customer service at the employing
establishment controverted appellant’s claim. He alleged that her claim was an attempt to
challenge a change in her route. The manager disputed appellant’s claim that her route had been
extended and noted that her route was only resequenced to make it more efficient. He also
disputed that her satchel was too heavy; arguing that when her satchel was weighed after the
incident it only weighed 20 pounds and 14 ounces and that adding mail to account for what had
already been delivered, would have only brought the satchel to 24 pounds and six ounces. The
manager specified that mail carriers are required to lift at least 35 pounds. He also claimed that
when emergency personnel arrived on the scene, appellant was able to twist her back without any
inclination of pain.
Also submitted to OWCP was a December 10, 2012 statement from a supervisor of
customer service who witnessed the alleged incident. He alleged that appellant complained
about her route being reconfigured and how some stops caused her satchel to be too heavy before
she began her route. The supervisor advised that he accompanied her on her route to supervise
her. He stated that appellant dropped her satchel at every stop and that when she grabbed her
satchel from the ground and lifted it she stated that she was in pain and could not continue. The
supervisor advised that he called the ambulance and that when he returned to the office he
weighed the satchel and it was 20 pounds and 14 ounces.
In a December 21, 2012 report, Dr. Vincent McInerney, a Board-certified orthopedic
surgeon, advised that appellant was injured when she was asked to carry 35 pounds. He stated
that she had severe neck and low back pain that radiated to her right knee as well as pain
radiating into the interscapular area down her arms to the fingers. Dr. McInerney also noted that
appellant had paracervical spasms. On examination, he found paracervical tenderness, good
neck range of motion, and pain at the extremes of lateral bending and rotation. A back x-ray was
consistent with mild scoliosis. Dr. McInerney diagnosed cervical sprain and interscapular
myofascitis.
In a January 4, 2013 report, Dr. McInerney advised that appellant complained of severe
neck pain, left shoulder pain, and lower back pain that radiated to the right knee. He noted that
she had some improvement, but she was still experiencing bilateral cervical radiculopathy more
significant on the left. Dr. McInerney further noted that appellant had limited neck range of
motion with pain especially on lateral bending and rotation. He stated that this was related to a
work injury where she was asked to lift a 35-pound bag.
In a January 8, 2013 statement, appellant advised that, on the date of her injury, there was
an excessive amount of mail in her satchel and mail in both hands. She stated that she was
struggling and straining to carry the mail and that she repeatedly asked her supervisor if she

2

could deliver some then come back for the rest. Appellant noted that as she was walking she
heard a pop followed by sharp pain in her back that shot down to her legs. She stated that she
collapsed to the ground and her supervisor called an ambulance that took her to the hospital.
In a February 14, 2013 decision, OWCP denied appellant’s claim because the medical
evidence failed to establish that the diagnosed condition was causally related to the alleged work
incident.
Appellant submitted additional evidence from Dr. McInerney. In a January 31, 2013
report, Dr. McInerney advised that she was having left side neck and arm pain as well as right
arm discomfort. Appellant had limited neck range of motion with paracervical spasms.
Dr. McInerney advised that a January 7, 2013 magnetic resonance imaging (MRI) scan revealed
no significant findings. He opined that appellant’s injury was related to the December 5, 2012
work incident where she had to carry a 35-pound bag. Dr. McInerney stated that the incident
was capable of causing the paracervical spasm and the pain that she described because lifting
something heavy in the position that she was in caused traction on the left shoulder and neck area
which irritated the brachial plexus and nerve roots emanating from the cervical spine area. He
stated that the type of traction injury appellant had was plausibly and was most likely the reason
for her continued cervical radiculopathy.
Appellant’s counsel requested a telephone hearing which was held on July 16, 2013.
Appellant advised that her satchel had a greater volume of mail on the date of the incident
because she had to deliver several magazines. She stated that she believed her injury occurred as
a result of bending to pick up her satchel and throwing it over her shoulder.
In a July 26, 2013 report, Dr. McInerney advised that appellant’s neck and shoulder pain
improved and that she returned to modified work. He reiterated that the work incident caused
her pain and paracervical spasm and that the type of traction injury that she had was the plausible
and likely reason for her continued cervical radiculopathy.
By decision dated September 30, 2013, an OWCP hearing representative denied
appellant’s claim because medical evidence did not establish that the diagnosed condition was
causally related to the work incident.
On September 4, 2014 appellant’s counsel requested reconsideration. He argued that
medical evidence was sufficient to establish the claim. In particular, counsel pointed to
Dr. McInerney’s July 26, 2013 report, where he opined that it was plausible and likely that the
incident caused appellant’s neck pain. He also argued, in the alternative, that OWCP had an
obligation to further develop the evidence. Counsel noted that OWCP did not write to
Dr. McInerney to advise him of what was needed to approve the claim. He resubmitted
Dr. McInerney’s July 26, 2013 report and submitted a July 26, 2013 addendum report correcting
his earlier January 31, 2013 report. The correction changed the phrase “capable of causing” to
“is causing” and changed “plausible and most likely the reason” to “plausible and likely the
reason.”

3

By decision dated September 15, 2014, OWCP denied appellant’s request for
reconsideration without a merit review.2
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP’s regulations provide that the evidence or argument submitted by a claimant must either:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.3 Where the request from
reconsideration fails to meet at least one of these standards, OWCP will deny the application for
reconsideration without opening the case for a review of the merits.4
ANALYSIS
In a September 30, 2013 merit decision, an OWCP hearing representative denied
appellant’s claim because medical evidence did not establish that the diagnosed condition was
causally related to the work incident. Appellant submitted a timely request for reconsideration
on September 4, 2014, which was denied by OWCP without a merit review.
The Board finds that OWCP properly denied appellant’s request for reconsideration
without further merit review. In support of reconsideration, appellant’s counsel argued that
medical evidence should have been sufficient to establish the claim or, in the alterative, that
OWCP had an obligation to develop the medical evidence. The Board has held that appellant’s
belief that the medical evidence supported causal relationship and a disagreement with OWCP’s
findings on the probative value of the medical evidence does not constitute a new and relevant
legal argument sufficient to warrant merit review of the claim.5 Consequently, these assertions
do not show that OWCP erroneously applied or interpreted a specific point of law and do
not advance a relevant legal argument not previously considered by OWCP.
Appellant resubmitted Dr. McInerney’s July 26, 2013 report. However, this report does
not constitute relevant new evidence because it was previously considered by OWCP.6 She also
2

On September 22, 2014 appellant again requested reconsideration. In a September 30, 2014 decision, OWCP
denied her request for reconsideration without a merit review. As noted, the present appeal was filed on
September 29, 2014. The Board finds that the September 30, 2014 OWCP decision is null and void. Following the
docketing of an appeal with the Board, OWCP does not retain jurisdiction to render a further decision regarding a
case on appeal until after the Board relinquishes its jurisdiction. Any decision rendered by OWCP on the same
issues for which an appeal is filed is null and void. See Douglas E. Billings, 41 ECAB 880 (1990); see also
Linda D. Guerrero, 54 ECAB 556 (2003).
3

E.K., Docket No. 09-1827 (issued April 27, 2010). See 20 C.F.R. § 10.606(b)(2).

4

L.D., 59 ECAB 648 (2008). See 20 C.F.R. § 10.606(b).

5

P.J., Docket No. 13-376 (issued May 10, 2013).

6

See James W. Scott, 55 ECAB 606 (2004) (evidence that repeats or duplicates evidence already in the case
record has no evidentiary value and does not constitute a basis for reopening a case).

4

submitted a July 26, 2013 addendum to Dr. McInerney’s earlier January 31, 2013 report.
However, this report does not constitute relevant and pertinent new evidence because
Dr. McInerney’s opinion on causal relation expressed in this addendum is essentially identical to
that in his other July 26, 2013 report which, as noted, was previously considered by OWCP.
Because appellant failed to meet one of the standards enumerated under section 8128(a)
of FECA, she was not entitled to further merit review of her claim.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits.
ORDER
IT IS HEREBY ORDERED THAT the September 15, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 8, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

